timeDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 July 2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“a light emitting element” in claims 1, 14, and 20;
“a first switching element” in claims 1, 14, and 20;
“a first storage device” in claims 1, 14, and 20;
a second switching element” in claims 1, 14, and 20;
“a second storage device” in claims 1, 14, and 20;
“a current detecting circuit” in claims 1 and 20;
“a compensation circuit” in claims 1 and 20; 
“a current reading circuit” in claim 9; and
“a detecting switching element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 9, 11-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 205080892 U) in view of Liu et al (CN 104599634 A) and Liang (CN 105047137 A).

Please note: Chen et al (US 2017/0263184 A1) has previously been provided as an English language translation of the Chen et al (CN 205080892 U) document.
Liang (US 2017/0162125 A1) has previously been provided as an English language translation of the Liang (CN 105047137 A) document.

Regarding claim 1, Chen discloses a pixel driving circuit, comprising 
a first driver [e.g., Fig. 1: 11, DTFT1; Fig. 2: T11-T13, DTFT1], 
a second driver [e.g., Fig. 1: 12, DTFT2; Fig. 2: T21-T23, DTFT2], and 
a light emitting element [e.g., Figs. 1-2: OLED] coupled to both the first driver and the second driver;
wherein the first driver is configured to generate a first driving current [e.g., see Paragraphs 44-47: Idata1], 
the second driver is configured to generate a second driving current [e.g., see Paragraphs 48-49: Idata2], and 
the light emitting element is driven by the first driving current and the second driving current alternately to be a main driving current and a compensation current (e.g., see Fig. 3; Paragraphs 43, 50),
wherein the first driver comprises:
e.g., Fig. 2: T12] having a control terminal coupled to a scan signal terminal [e.g., Fig. 2: Gate], 
a first terminal coupled to a first data signal terminal [e.g., Fig. 2: Data1], and 
a second terminal coupled to a first node [e.g., Fig. 2: Q1], and 
configured to transmit a first data signal [e.g., Fig. 3: Data1] to the first node in response to a scan signal [e.g., Fig. 3: Gate];
a first driving transistor [e.g., Fig. 2: DTFT1, T12, T13] having a control terminal coupled to the first node, 
a first terminal coupled to a first power signal terminal [e.g., Fig. 2: Vdd] and 
a second terminal coupled to a first terminal of the light emitting element, and 
configured to generate the first driving current and transmit the first driving current to the light emitting element under an action of the first node and a first power signal [e.g., Fig. 2: Vdd]; and
a first storage device [e.g., Fig. 2: Cs1], connected between the first node and the first power signal terminal wherein the second driver comprises:
a second switching element [e.g., Fig. 2: T21] having a control terminal coupled to the scan signal terminal,
a first terminal coupled to a second data signal terminal [e.g., Fig. 2: Data2], and 
a second terminal coupled to a second node [e.g., Fig. 2: Q2], and 
configured to transmit a second data signal [e.g., Fig. 3: Data2] to the second node in response to the scan signal;
a second driving transistor [e.g., Fig. 2: DTFT2, T22, T23] having a control terminal coupled to the second node, 

a second terminal coupled to the light emitting element, and 
configured to generate the second driving current and transmit the second driving current to the light emitting element under an action of the second node and the first power signal; and
a second storage device [e.g., Fig. 2: Cs2], connected between the second node and the first power signal terminal, wherein 
when the first driving current is used as the main driving current [e.g., Fig. 3: time period 2 when Fig. 2: DTFT 1 is on and DTFT2 is off], the first driving current is greater than the second driving current [e.g., Paragraphs 45-48: Idata1 > Idata2], and 
when the second driving current is used as the main driving current [e.g., Fig. 3: time period 4 when Fig. 2: DTFT 1 is off and DTFT2 is on], the second driving current is greater than the first driving current [e.g., Paragraphs 45-48: Idata2 > Idata1] 
(e.g., see Paragraphs 23-52).

Chen does not appear to expressly disclose a stage in which the first driving current is used to be the main driving current for driving the light emitting element while the second driving current is used to be the compensation driving current for driving the light emitting element, as instantly claimed.
However, Liu discloses when a light emitting element [e.g., Figs. 6, 7: OLED] is driven by one [e.g., Figs. 6, 7: I1] of a first driving current [e.g., Figs. 6, 7: I1] and a second driving current [e.g., Figs. 6, 7: I2] to be a main driving current [e.g., Figs. 6, 7: I1], the other [e.g., Figs. 6, 7: I2] of the first driving current and the second driving current is taken as a compensation current [e.g., Figs. 6, 7: I2] to compensate for the one of the first driving current and the second e.g., Page 8, Abstract: the total current flowing through the OLED is compensated/adjusted by adding I1 and I2 together], and
wherein a first stage [e.g., a 1st frame] is a stage in which the first driving current is used to be the main driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I1 as “the main driving current” is merely a labeling convention] while the second driving current is used to be the compensation driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I2 as “the compensation driving current” is merely a labeling convention], and 
a second stage [e.g., a 2nd frame] is a stage in which the second driving current is used to be the main driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I2 as “the main driving current” is merely a labeling convention] while the first driving current is used to be the compensation driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I1 as “the compensation driving current” is merely a labeling convention] (e.g., see Pages 6-8).

Chen and Liu are analogous art, because they are from the shared inventive field of driving organic light emitting diode displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Liu’s summed current driving techniques with Chen’s pixel circuitry, so as to improve the resultant image.

Moreover, at any given moment in time, there are only three current value possibilities in Liu: 
I1 > I2
I1 = I2 
I1 < I2

It would have been obvious to one of ordinary skill in the art at the time of filing, to make the first driving current greater than the second driving current in the 1st stage, and make the second driving current greater than the first driving current in the 2nd stage, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., making the first driving current greater than, less than, or equal to the second driving current). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Chen and Liu do not appear to expressly disclose detecting a driving current, as instantly claimed.
However, Liang discloses a current detecting circuit [e.g., Fig. 4: T3, 23], coupled to the first power signal terminal [e.g., Fig. 4: Vdd] and configured to detect a driving current flowing through the light emitting element [e.g., Fig. 4: D], wherein at least one of a voltage of a first data signal [e.g., Fig. 4: 1st frame data on 11] and a voltage of a second data signal [e.g., Fig. 4: 2nd frame data on 11] are adjusted according to the driving current flowing through the light emitting element,
wherein the pixel driving circuit further comprises:
a compensation circuit [e.g., Fig. 4: 2, 5], coupled to the current detecting circuit and 

adjust the voltage of the second data signal in a first stage [e.g., Fig. 5: compensation stage for a 2nd frame] according to the driving current detected by the current detecting circuit, and 
adjust the voltage of the first data signal in a second stage [e.g., Fig. 5: compensation stage for a 1st frame] according to the driving current detected by the current detecting circuit (e.g., see Paragraphs 62-72).

Chen, Liu and Liang are analogous art, because they are from the shared inventive field of driving organic light emitting diode displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Liang’s current detecting and compensation circuitry/techniques with Chen’s and Liu’s pixel circuitry, so as to effectively compensate all the gray scale data signals, implement real-time measurement, and real-time compensation to each pixel unit.

Regarding claim 3, Liu discloses a driving current of the light emitting element is a sum of the first driving current and the second driving current (e.g., see Pages 6-8).

Regarding claim 5, Chen discloses the first driving current is used as the main driving current, a driving voltage of the first driver is greater than a driving voltage of the second driver (e.g., see Fig. 3; Paragraphs 44-47), and when the second driving current is used as the main e.g., see Fig. 3; Paragraphs 48-49).

Regarding claim 9, Liang discloses the current detecting circuit comprises:
a current reading circuit [e.g., Fig. 4: 23], configured to read a magnitude of the driving current flowing through the light emitting element; and
a detecting switching element [e.g., Fig. 4: T3] having a control terminal coupled to the scan signal terminal [e.g., Fig. 4: RD], a first terminal coupled to the first power signal terminal [e.g., Fig. 4: Vdd], and a second terminal coupled to a first terminal of the current reading circuit, and configured to transmit the driving current flowing through the light emitting element to the current reading circuit in response to the scan signal; wherein, a second terminal of the current reading circuit is coupled to a second power signal terminal [e.g., Fig. 4: ground] (e.g., see Paragraphs 62-72).

Regarding claim 11, Chen discloses the first and second driving transistors and the switching elements are either N-type transistors or P-type transistors (e.g., see Paragraph 27).

Regarding claim 12, Chen discloses the first storage device and the second storage device each comprise a capacitor (e.g., see Paragraphs 40-41).

Regarding claim 13, Chen discloses the light emitting element is an organic light emitting diode (e.g., see Paragraph 3);
e.g., see Paragraphs 29, 41).

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claims 1 and 3; furthermore, Chen discloses a pixel driving method, configured to drive a pixel driving circuit comprising 
a first driver [e.g., Fig. 1: 11, DTFT1; Fig. 2: T11-T13, DTFT1], 
a second driver [e.g., Fig. 1: 12, DTFT2; Fig. 2: T21-T23, DTFT2], and 
a light emitting element [e.g., Figs. 1-2: OLED] coupled to both the first driver and the second driver; the pixel driving method comprising:
generating and transmitting a first driving current [e.g., see Paragraphs 44-47] to the light emitting element by the first driver under an action of a first data signal [e.g., Fig. 3: Data1] and a first power signal [e.g., Fig. 3: Vdd]; and
generating and transmitting a second driving current [e.g., see Paragraphs 48-49] to the light emitting element by the second driver under an action of a second data signal [e.g., Fig. 3: Data2] and the first power signal;
wherein the first driving current and the second driving current are alternately used as a main driving current and a compensation current to drive the light emitting element [e.g., see Fig. 3; Paragraphs 43, 50] (e.g., see Paragraphs 23-52).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 3.

Chen discloses keeping the voltage of the first data signal constant and adjusting the voltage of the second data signal in the first stage according to the driving current flowing through the light emitting element (e.g., see Fig. 3; Paragraphs 44-47); and keeping the voltage of the second data signal constant and adjusting the voltage of the first data signal in the second stage according to the driving current (e.g., see Fig. 3; Paragraphs 48-49).

Liu discloses using the second driving current as a compensation current for the first driving current; and using the first driving current as the compensation current for the second driving current (e.g., see Figs. 6, 7, Page 8, Abstract).

Liang discloses using the second driving current as a compensation current for the first driving current; and using the first driving current as the compensation current for the second driving current (e.g., see Paragraphs 62-72).

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore Chen discloses a display device, comprising the pixel driving circuit (e.g., see Paragraphs 2-5, 16-17, 53).

Response to Arguments
Applicant's arguments filed on 9 July 2021 have been fully considered but they are not persuasive.

he Applicant contends, “Applicant respectfully submits that the amended claims should not be interpreted under 35 U.S.C. § 112(f) because the claim limitation recites a structure that entirely performs the recited function. The terms “a light emitting element,” “a first switching element,” “a first storage device,” “a second switching element,” “a second storage device,” “a current detecting circuit,” “a compensation circuit,” “a current reading circuit,’ and “a detecting switching element” by themselves connotes a sufficient structure to a person of ordinary skill in the art to perform the recited function. For example, a person of ordinary skill in the art would know that “a light emitting element” may be an organic light emitting diode” (see Page 12 of the Response filed on 9 July 2021). However, the Office respectfully disagrees.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“a light emitting element” in claims 1, 14, and 20;
“a first switching element” in claims 1, 14, and 20;
“a first storage device” in claims 1, 14, and 20;
“a second switching element” in claims 1, 14, and 20;
“a second storage device” in claims 1, 14, and 20;
“a current detecting circuit” in claims 1 and 20;
“a compensation circuit” in claims 1 and 20; 
a current reading circuit” in claim 9; and
“a detecting switching element” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The terms “a light emitting element,” “a first switching element,” “a first storage device,” “a second switching element,” “a second storage device,” “a current detecting circuit,” “a compensation circuit,” “a current reading circuit,’ and “a detecting switching element” by themselves do not connote a sufficient structure to a person of ordinary skill in the art to perform the recited function.
For example, a person of ordinary skill in the art would know that “a light emitting element” could be anything (regardless of structure) that performs the function of emitting light.

The Applicant contends, “Liu does not disclose that the first stage is a stage in which the first driving current is used to be the main driving current while the second driving current is used to be the compensation driving current, and the second stage is a stage in which the second driving current is used to be the main driving current while the first driving current is used to be the compensation driving current, — much less that when the first driving current is used as the main driving current, the first driving current is greater than the second driving current, and when the second driving current is used as the main driving current, the second driving current is greater than the first driving current. Therefore, Liu does not teach or suggest the recited claim elements” (see Page 13 of the Response filed on 9 July 2021). However, the Office respectfully disagrees.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Chen discloses a pixel driving circuit, comprising 
a first driver [e.g., Fig. 1: 11, DTFT1; Fig. 2: T11-T13, DTFT1], 
a second driver [e.g., Fig. 1: 12, DTFT2; Fig. 2: T21-T23, DTFT2], and 
a light emitting element [e.g., Figs. 1-2: OLED] coupled to both the first driver and the second driver;
wherein the first driver is configured to generate a first driving current [e.g., see Paragraphs 44-47: Idata1], 
the second driver is configured to generate a second driving current [e.g., see Paragraphs 48-49: Idata2], and 
the light emitting element is driven by the first driving current and the second driving current alternately to be a main driving current and a compensation current (e.g., see Fig. 3; Paragraphs 43, 50),
wherein the first driver comprises:
a first switching element [e.g., Fig. 2: T12] having a control terminal coupled to a scan signal terminal [e.g., Fig. 2: Gate], 
e.g., Fig. 2: Data1], and 
a second terminal coupled to a first node [e.g., Fig. 2: Q1], and 
configured to transmit a first data signal [e.g., Fig. 3: Data1] to the first node in response to a scan signal [e.g., Fig. 3: Gate];
a first driving transistor [e.g., Fig. 2: DTFT1, T12, T13] having a control terminal coupled to the first node, 
a first terminal coupled to a first power signal terminal [e.g., Fig. 2: Vdd] and 
a second terminal coupled to a first terminal of the light emitting element, and 
configured to generate the first driving current and transmit the first driving current to the light emitting element under an action of the first node and a first power signal [e.g., Fig. 2: Vdd]; and
a first storage device [e.g., Fig. 2: Cs1], connected between the first node and the first power signal terminal wherein the second driver comprises:
a second switching element [e.g., Fig. 2: T21] having a control terminal coupled to the scan signal terminal,
a first terminal coupled to a second data signal terminal [e.g., Fig. 2: Data2], and 
a second terminal coupled to a second node [e.g., Fig. 2: Q2], and 
configured to transmit a second data signal [e.g., Fig. 3: Data2] to the second node in response to the scan signal;
a second driving transistor [e.g., Fig. 2: DTFT2, T22, T23] having a control terminal coupled to the second node, 
a first terminal coupled to the first power signal terminal, and 
a second terminal coupled to the light emitting element, and 

a second storage device [e.g., Fig. 2: Cs2], connected between the second node and the first power signal terminal, wherein 
when the first driving current is used as the main driving current [e.g., Fig. 3: time period 2 when Fig. 2: DTFT 1 is on and DTFT2 is off], the first driving current is greater than the second driving current [e.g., Paragraphs 45-48: Idata1 > Idata2], and 
when the second driving current is used as the main driving current [e.g., Fig. 3: time period 4 when Fig. 2: DTFT 1 is off and DTFT2 is on], the second driving current is greater than the first driving current [e.g., Paragraphs 45-48: Idata2 > Idata1] 
(e.g., see Paragraphs 23-52).

Chen does not appear to expressly disclose a stage in which the first driving current is used to be the main driving current for driving the light emitting element while the second driving current is used to be the compensation driving current for driving the light emitting element, as instantly claimed.
However, Liu discloses when a light emitting element [e.g., Figs. 6, 7: OLED] is driven by one [e.g., Figs. 6, 7: I1] of a first driving current [e.g., Figs. 6, 7: I1] and a second driving current [e.g., Figs. 6, 7: I2] to be a main driving current [e.g., Figs. 6, 7: I1], the other [e.g., Figs. 6, 7: I2] of the first driving current and the second driving current is taken as a compensation current [e.g., Figs. 6, 7: I2] to compensate for the one of the first driving current and the second driving current [e.g., Page 8, Abstract: the total current flowing through the OLED is compensated/adjusted by adding I1 and I2 together], and
e.g., a 1st frame] is a stage in which the first driving current is used to be the main driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I1 as “the main driving current” is merely a labeling convention] while the second driving current is used to be the compensation driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I2 as “the compensation driving current” is merely a labeling convention], and 
a second stage [e.g., a 2nd frame] is a stage in which the second driving current is used to be the main driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I2 as “the main driving current” is merely a labeling convention] while the first driving current is used to be the compensation driving current [e.g., Figs. 6, 7, Page 8, Abstract: referring to I1 as “the compensation driving current” is merely a labeling convention] (e.g., see Pages 6-8).

Chen and Liu are analogous art, because they are from the shared inventive field of driving organic light emitting diode displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Liu’s summed current driving techniques with Chen’s pixel circuitry, so as to improve the resultant image.

Moreover, at any given moment in time, there are only three current value possibilities in Liu: 
I1 > I2
I1 = I2
I1 < I2

st stage, and make the second driving current greater than the first driving current in the 2nd stage, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., making the first driving current greater than, less than, or equal to the second driving current). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

The Applicant contends, “Liang does not disclose that the first stage is a stage in which the first driving current is used to be the main driving current while the second driving current is used to be the compensation driving current, and the second stage is a stage in which the second driving current is used to be the main driving current while the first driving current is used to be the compensation driving current, — much less that when the first driving current is used as the main driving current, the first driving current is greater than the second driving current, and when the second driving current is used as the main driving current, the second driving current is greater than the first driving current as recited in claim 1” (see Page 14 of the Response filed on 9 July 2021). However, the Office respectfully disagrees.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Chen and Liu do not appear to expressly disclose detecting a driving current, as instantly claimed.
However, Liang discloses a current detecting circuit [e.g., Fig. 4: T3, 23], coupled to the first power signal terminal [e.g., Fig. 4: Vdd] and configured to detect a driving current flowing through the light emitting element [e.g., Fig. 4: D], wherein at least one of a voltage of a first data signal [e.g., Fig. 4: 1st frame data on 11] and a voltage of a second data signal [e.g., Fig. 4: 2nd frame data on 11] are adjusted according to the driving current flowing through the light emitting element,
wherein the pixel driving circuit further comprises:
a compensation circuit [e.g., Fig. 4: 2, 5], coupled to the current detecting circuit and 
configured to receive a driving current detected by the current detecting circuit, and configured to 
adjust the voltage of the second data signal in a first stage [e.g., Fig. 5: compensation stage for a 2nd frame] according to the driving current detected by the current detecting circuit, and 
adjust the voltage of the first data signal in a second stage [e.g., Fig. 5: compensation stage for a 1st frame] according to the driving current detected by the current detecting circuit (e.g., see Paragraphs 62-72).

Chen, Liu and Liang are analogous art, because they are from the shared inventive field of driving organic light emitting diode displays.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to combine Liang’s current detecting and compensation circuitry/techniques with Chen’s and Liu’s pixel circuitry, so as to effectively compensate all the gray scale data signals, implement real-time measurement, and real-time compensation to each pixel unit.

Applicant's arguments with respect to claims 1, 3, 5, 9, 11-14, 16, 19, and 20 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
27 August 2021